     Case 3:19-cv-01499-WQH-AHG Document 19 Filed 04/06/20 PageID.123 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    RICKELLDRICK WHITE,                           Case No.: 3:19-cv-1499-WQH-AHG
12                                     Plaintiff,
                                                    ORDER RESETTING SECOND
13    v.                                            EARLY NEUTRAL EVALUATION
                                                    CONFERENCE AND CASE
14    I. PEREZ, et al.,
                                                    MANAGEMENT CONFERENCE
15                                  Defendants.
16
17
18
19
20
            The Court held an Early Neutral Evaluation Conference (“ENE”) in this case on
21
      March 16, 2020. ECF No. 17. Though the case did not settle at the ENE, being fully
22
      advised, the Court found that continued settlement discussions will be productive and
23
      scheduled a second ENE in this case for April 29, 2020. ECF No. 18.
24
            Due to a conflict on the Court’s calendar, the Court hereby RESETS the second
25
      ENE and continued Case Management Conference (“CMC”), originally scheduled for
26
      April 29, 2020 at 10:00 a.m., to May 20, 2020 at 9:30 a.m. before the Honorable
27
      Allison H. Goddard. As such, the Court orders the following:
28

                                               1
                                                                            3:19-cv-1499-WQH-AHG
     Case 3:19-cv-01499-WQH-AHG Document 19 Filed 04/06/20 PageID.124 Page 2 of 3


 1          1.     IT IS ORDERED that a second ENE will be held on May 20, 2020 at
 2    9:30 a.m. before the Honorable Allison H. Goddard.
 3          2.     Since Plaintiff is incarcerated in a penal institution, the parties may appear for
 4    the ENE telephonically rather than in person. Although the Court has tentatively reserved
 5    the date and time with the Richard J. Donovan Correctional Facility, counsel for Defendant
 6    must contact the Correctional Facility to make any further arrangements necessary to
 7    ensure Plaintiff’s appearance by telephone. The Court authorizes the parties to call the
 8    chambers teleconference line at 1-877-873-8018 and use 8367902 as the access code on
 9    the day of the conference.
10          3.     Confidential ENE Statements Required: No later than May 11, 2020, the
11    parties shall submit confidential statements directly to the chambers of Magistrate
12    Judge Goddard outlining the nature of the case, the claims, and the defenses. These
13    statements shall not be filed or served on opposing counsel. Defendants’ Statement must
14    be lodged in .pdf format via email to efile_goddard@casd.uscourts.gov (not filed).
15    Plaintiff’s Statement may be mailed to:
16                      Chambers of Magistrate Judge Allison H. Goddard
                               221 West Broadway, Suite 3142
17
                                  San Diego, California 92101
18
      The ENE statement is limited to five (5) pages or less, and up to five (5) pages of exhibits
19
      or declarations. Each party’s ENE statement must outline:
20
                   A.    the nature of the case and the claims,
21
                   B.    position on liability or defense,
22
                   C.    position regarding settlement of the case with a specific
23
                         demand/offer for settlement, and
24
                   D.    any previous settlement negotiations or mediation efforts.
25
      //
26
      //
27
28

                                                 2
                                                                                3:19-cv-1499-WQH-AHG
     Case 3:19-cv-01499-WQH-AHG Document 19 Filed 04/06/20 PageID.125 Page 3 of 3


 1          4.    Throughout this telephonic ENE, the Court will likely initiate separate,
 2    confidential calls with Plaintiff and Defendant. Accordingly, as with the previous ENE, it
 3    is likely that Defendant will be asked to hang up from the teleconference line and provide
 4    the Court with a phone number to use to speak confidentially.
 5          5.    Case Management Conference: The Court did not hold a CMC after the
 6    March 16, 2020 ENE. ECF No. 17. In the event the case does not settle at the second ENE
 7    on May 20, 2020, the Court will immediately thereafter hold the continued CMC pursuant
 8    to Fed. R. Civ. P 16(b). The Court notes that under Federal Rule of Civil Procedure
 9    26(a)(1)(B)(iv), actions brought without counsel by an incarcerated individual are exempt
10    from Federal Rule of Civil Procedure 26(f).
11          5.     The Mandatory Procedures laid out in the Court’s Order Setting Second ENE
12    (ECF No. 18) remain in place, except as explicitly modified by this order.
13
14           IT IS SO ORDERED.
15    Dated: April 6, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                             3:19-cv-1499-WQH-AHG
